Exhibit 10.2
EXECUTION VERSION






THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is effective as of
November 2, 2016 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the “Borrower”), the Lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).
R E C I T A L S
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement, dated as of October 31, 2011, as
amended by the First Amendment to Credit Agreement, dated as of January 18, 2012
and the Second Amendment to Credit Agreement, dated as of December 17, 2014 (as
so amended and as otherwise amended or modified from time to time, the “Credit
Agreement”);
WHEREAS, the Borrower has requested a modification to the Credit Agreement as
described below; and
WHEREAS, the Lenders party hereto are willing to agree to such modification,
subject to the terms set forth herein as more fully set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.    Amendments to Credit Agreement.
(a)The definition of “Material Lease” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety.
(b)The following definitions in Section 1.1 of the Credit Agreement are amended
and restated in their entirety to read as follows:
“Indebtedness” means with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection





--------------------------------------------------------------------------------




with any transaction or series of transactions providing for the financing of
assets through one or more securitizations or in connection with, or pursuant
to, any synthetic lease or similar off-balance sheet financing, (j) the
aggregate amount of uncollected accounts receivable of such Person subject at
the time of determination to a sale of receivables (or similar transaction) to
the extent such transaction is effected with recourse to such Person (whether or
not such transaction would be reflected on the balance sheet of such Person in
accordance with GAAP) and (k) all indebtedness referred to in clauses (a)
through (j) above secured by any Lien on any property or asset owned or held by
such Person regardless of whether the indebtedness secured thereby shall have
been assumed by such Person or is nonrecourse to the credit of such Person.


“Maturity Date” means October 31, 2020 or with respect to some or all of the
Lenders if such date is otherwise extended pursuant to Section 2.5, October 31,
2021 and/or October 31, 2022 (subject to the limitations set forth in Section
2.5).


(c)The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Third Amendment Effective Date” means November 2, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(d)Clause (d) in the definition of “Defaulting Lender” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:


2



--------------------------------------------------------------------------------




    
(d) has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or has become the subject of a Bail-in Action.


(e)Section 2.5(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(a)    Request for Extensions. On the Third Amendment Effective Date, the
Borrower may, on a one-time basis, by notice to the Lenders, request that the
Lenders extend the Maturity Date for one additional year. At any time after the
Third Amendment Effective Date, the Borrower may, on a one-time basis, by notice
to the Lenders, request that the Lenders extend the then current Maturity Date
for one additional year; provided that such extension shall not become effective
before the date which is five years before the Maturity Date as so extended.
Each Lender shall, by notice to the Borrower and the Administrative Agent not
later than the 30th day following the date of any such request from the
Borrower, advise the Borrower whether or not it agrees to extend the Maturity
Date as requested. Each decision by a Lender shall be in the sole discretion of
such Lender, and any Lender that has not so advised the Administrative Agent by
the 30th day following the date of such request from the Borrower shall be
deemed to have declined to agree to such extension. Each of the parties hereto
acknowledges and agrees that no Lender shall be obligated to extend the Maturity
Date pursuant to the terms of this Section 2.5. Any Lender who fails to agree to
the extension request of the Borrower, as set forth herein, shall be referred
to, for purposes of this Section, as a “Non-Extending Lender”.


(f)The following sentence is hereby added to the end of Section 3.16(c) of the
Credit Agreement to read as follows:
Subject to Section 11.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(g)Section 6.18 and Section 6.19 of the Credit Agreement are hereby deleted in
their entirety and replaced with the following:
6.18    [Reserved].


6.19    [Reserved].


(h)Section 7.2 of the Credit Agreement is amended and restated in its entirety
to read as follows:
7.2     Financial Covenant.


The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0 as of the last day of any Fiscal
Quarter.


(i)Clause (o) of Section 8.5 of the Credit Agreement is amended to read as
follows:
(o) Liens on Property that is subject to a lease that is classified as an
operating lease as of the Closing Date but which is subsequently converted to a
capital lease,




3



--------------------------------------------------------------------------------




(j)A new Section 11.22 is hereby added to the Credit Agreement to read as
follows:


11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-down and Conversion Powers of any EEA Resolution
Authority.


(k)Schedule 6.18 and Schedule 6.19 to the Credit Agreement are hereby deleted in
their entirety.
(l)Footnote 1 in Schedule 1 to Exhibit 7.1(c) to the Credit Agreement is hereby
deleted.
2.    Extension.
Pursuant to Section 2.5(a) of the Credit Agreement, as amended by this
Amendment, the Borrower has requested that the Maturity Date be extended for an
additional year until October 31, 2021. By executing this Amendment, each
Lender, other than SunTrust Bank, shall have consented to the requested
extension of the Maturity Date until October 31, 2021. It is understood and
agreed that, pursuant to Section 2.5(b) of the Credit Agreement, SunTrust Bank
is a Non-Extending Lender and its Maturity Date with respect to the obligations
owed to it remains October 31, 2020.
3.    Effectiveness.


This Amendment shall be effective as of November 2, 2016 upon satisfaction of
the following conditions precedent:




4



--------------------------------------------------------------------------------




(a)    Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Required Lenders and each Lender consenting to the
extension of its Maturity Date.


(b)    Receipt by the Administrative Agent of the following:


(i)    Copies of the articles of incorporation of the Borrower certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its formation and copies of the bylaws of
the Borrower certified by a secretary or assistant secretary (or the equivalent)
of the Borrower to be true and correct as of the Third Amendment Effective Date.


(ii)    Copies of resolutions of the board of directors of the Borrower
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, certified by a secretary or assistant
secretary (or the equivalent) of the Borrower to be true and correct and in full
force and effect as of the Third Amendment Effective Date.


(iii)    An incumbency certificate of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Third Amendment Effective Date.


(c)    Receipt by the Administrative Agent of opinions of counsel from counsel
to the Borrower (which may include in-house counsel with respect to matters of
New Mexico law), in form and substance acceptable to the Administrative Agent,
addressed to the Administrative Agent and the Lenders and dated as of the Third
Amendment Effective Date.


(d)    Receipt by the Administrative Agent of a true and correct copy of an
order issued by the New Mexico Public Regulation Commission authorizing the
Borrower to amend the Credit Agreement and extend the Maturity Date in
accordance with this Amendment.


(e)    The Borrower shall have paid to the Administrative Agent, for the account
of each Lender agreeing to extend its Maturity Date, as set forth in Section 2
above, a fee in an amount equal to 0.06% of such Lender’s Commitment.


(f)    The Borrower shall have paid to the Administrative Agent and Wells Fargo
Securities, LLC, all fees due and payable to such Persons on the date hereof.


4.    Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Credit Documents shall hereafter mean the Credit Agreement as
amended and modified by this Amendment. Except as herein specifically agreed,
the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. Each
party hereto acknowledges and consents to the modifications set forth herein and
agrees that, other than as explicitly set forth in Section 1 above, this
Amendment does not impair, reduce or limit any of its obligations under the
Credit Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Credit Document. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Credit Documents or constitute a waiver of any provision of any of the
Credit Documents.


5.    Authority/Enforceability. The Borrower represents and warrants as follows:




5



--------------------------------------------------------------------------------




(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)Other than the filing of annual short-term financing plans with the New
Mexico Public Regulation Commission in the normal course of business, and such
Commission’s actions thereon, no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by the Borrower of this Amendment, or, if required, any such
consent, approval, authorization, order, filing, registration or qualification
has been previously obtained or made.
6.    Representations and Warranties. The Borrower represents and warrants to
the Lenders that (a) the representations and warranties of the Borrower set
forth in Section 6 of the Credit Agreement are true and correct as of the date
hereof, unless they specifically refer to an earlier date and except that, for
purposes of the foregoing, the references to “December 31, 2013” in Section 6.7
of the Credit Agreement are hereby amended to “December 31, 2015,” (b) no event
has occurred and is continuing which constitutes a Default or an Event of
Default, and (c) it has no claims, counterclaims, offsets, credits or defenses
to its obligations under the Credit Documents, or to the extent it has any, they
are hereby released in consideration of the Lenders party hereto entering into
this Amendment.
7.    No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Credit Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would reasonably be expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.
8.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (pdf) shall be
effective as an original.
9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
    
[remainder of page intentionally left blank]


6



--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation
By:    /s/ Elisabeth Eden            
Name:    Elisabeth Eden
Title:    Vice President and Treasurer


























    


PUBLIC SERVICE COMPANY OF NEW MEXICO
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as a Lender and as an L/C Issuer
By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Vice President                




PUBLIC SERVICE COMPANY OF NEW MEXICO
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




LENDERS:                
MUFG UNION BANK, N.A.,
as a Lender and an L/C Issuer


By:    /S/ ERIC OTIENO            
Name:    ERIC OTIENO                
Title:    VICE PRESIDENT            


CITIBANK, N.A.,
as a Lender


By:    /s/ Richard Rivera            
Name:    Richard Rivera                
Title:    Vice President                


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Helen D. Davis            
Name:    Helen D. Davis                
Title:    Executive Director            


MORGAN STANLEY BANK, N.A.,
as a Lender


By:    /s/ Michael King            
Name:    Michael King                
Title:    Authorized Signatory            


ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Frank Lambrinos            
Name:    Frank Lambrinos            
Title:    Authorized Signatory            


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Keven D. Smith            
Name:    Keven D. Smith                
Title:    Senior Vice President            


SUNTRUST BANK,
as a Lender


By:    /s/ Yann Pirio                
Name:    Yann Pirio                
Title:    Managing Director            




PUBLIC SERVICE COMPANY OF NEW MEXICO
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






U.S. BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Eric J. Cosgrove            
Name:    Eric J. Cosgrove            
Title:    Senior Vice President            


THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ Mark W. Rogers            
Name:    Mark W. Rogers            
Title:    Vice President                


BOKF, NA d/b/a BANK OF ALBUQUERQUE,
as a Lender


By:    /s/ John Valentine            
Name:    John Valentine                
Title:    SVP                    












PUBLIC SERVICE COMPANY OF NEW MEXICO
THIRD AMENDMENT TO CREDIT AGREEMENT

